UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
VINCENT M. FAZZARI,

                     Plaintiff,

               - against -                                MEMORANDUM & ORDER

COHEN, PONTANI, LIEBERMAN, & PAVANE, LLP,
                                                          14 Civ. 6549 (NRB)
COZEN O=CONNOR P.C., THOMAS C. PONTANI,
LANCE J. LIEBERMAN, MARTIN B. PAVANE,
THOMAS LANGER and EDWARD M. WEISZ,

                Defendants.
----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


       The Court is in receipt of defendants’ bills of cost, along

with    supporting      documents    (ECF     Nos.   265,      266,   267,    268);

plaintiff’s oppositions (ECF No. 272); and defendants’ replies

(ECF Nos. 274, 276).            Upon review of these submissions, the

Court grants Cozen O’ Connor P.C. (“Cozen”)’s application except

for    the   costs    of   Lieberman    deposition       and    Cohen,   Pontani,

Lieberman, & Pavane, LLP (“CPLP”)’s application except for the

costs of Bailey deposition.

       Although    Cozen     cited   Lieberman   deposition       transcript     in

paragraph 1 of its Rule 56.1 Statement (ECF No. 178 at 1), the

Court did not cite that paragraph in its Memorandum and Order of

March    19,    2019.      Further,     the    factual      assertion    in    that

paragraph had already been admitted by plaintiff in his amended

complaint.      See Am. Compl. (ECF No. 14), ¶¶ 15-19.                CPLP cited
the Bailey deposition transcript in paragraph 10 of its Rule

56.1 Statement (ECF No. 187 at 3).                   However, the Court did not

cite that paragraph in its Memorandum and Order of March 19,

2019.    Given that 28 U.S.C. § 1920 allows the Court to tax only

the fees for transcripts “necessarily” obtained for use in the

case,    the   Court    declines    to     award      Cozen     the    costs    of    the

Lieberman      deposition     and    CPLP       the     costs     of      the     Bailey

deposition.

     Plaintiff also objects to defendants’ bills of cost on the

ground that defendants’ alignment of interests means that their

bills are duplicative.            Contrary to plaintiff’s position, the

record    of   this    case   reveals         that    each    defendant     has      been

represented by separate counsel, separately moved for summary

judgment, and submitted motion papers separately.                        See ECF Nos.

176-181; 185-189.       Plaintiff fails to cite, and the Court is not

aware    of,    any     authority        preventing      each         defendant      from

collecting     all     of   its    own    taxable       costs     because       another

defendant had similar economic interests.

     Having reviewed the Taxations of Cost entered by the Clerk

of Court (ECF Nos. 269, 270) prior to plaintiff’s motion for

leave to file an untimely opposition (ECF No. 271), the Court

adopts   the   reductions     imposed      by    the    Clerk    of     Court   to    the

extent not specifically addressed herein.                    The Clerk of Court is




                                          2
A copy of the foregoing Order has been mailed on this date to
the following:

Vincent M. Fazzari
550 Central Avenue
Harrison, NJ 07029




                              4
